
	
		III
		112th CONGRESS
		1st Session
		S. RES. 349
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Mr. Whitehouse (for
			 himself, Mr. Reed,
			 Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mrs. Boxer, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Burr,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. McConnell, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reid, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commemorating and honoring the service and
		  sacrifice of members of the United States Armed Forces and their families as
		  the official combat mission in Iraq draws to a close. 
	
	
		Whereas nearly 1,500,000 members of the United States
			 Armed Forces served in Iraq, many serving on multiple deployments;
		Whereas the members of the United States Armed Forces who
			 served in support of operations in Iraq performed brilliantly in a highly
			 complex and challenging environment, and did everything that was asked of them
			 and more to meet the requirements of the mission;
		Whereas thousands of members of the National Guard and
			 Reserves left their civilian jobs and livelihoods to support operations in
			 Iraq, making enormous contributions, and serving with distinction;
		Whereas nearly 4,500 members of the United States Armed
			 Forces made the ultimate sacrifice in giving their lives in support of
			 operations in Iraq;
		Whereas more than 30,000 members of the United States
			 Armed Forces were wounded serving in support of operations in Iraq;
		Whereas families of the members of the United States Armed
			 Forces serving in Iraq endured repeated deployments and spent many holidays,
			 birthdays, and anniversaries apart;
		Whereas, after nearly nine years of combat, we welcome
			 home our veterans and continue to support members of the United States Armed
			 Forces deployed in Afghanistan and elsewhere in the world;
		Whereas Iraq’s destiny and future development now lie with
			 its people; and
		Whereas the people of the United States recognize the
			 service and sacrifices made by those members of the United States Armed Forces
			 and veterans, as well as their families: Now, therefore, be it
		
	
		That the Senate—
			(1)pays tribute to
			 the members of the United States Armed Forces who served in support of
			 operations in Iraq;
			(2)calls on the
			 people of the United States to reflect on the service of those members of the
			 United States Armed Forces, veterans, and their families, and honor their
			 sacrifices; and
			(3)commemorates and
			 honors the contributions made by members of the United States Armed Forces and
			 their families, as the official combat mission in Iraq draws to a close.
			
